Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 11, 2022.  These drawings are accepted and entered.
Specification
The amendments to the specification submitted on 7/11/2022 are accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the angled being less than 3.5 degrees is not supported in the originally filed specification. It is noted that the range of 1.5-3.5 degrees is disclosed by the specification, but support for an angle less than 1.5 is not supported in the originally filed specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senia et al. (2002/0182565).
Senia teaches a dental bur comprising a flat cutting surface (edges 30a/b or 20a/28 on surface 22) and a safe end non-cutting tip 24b (see abstract regarding a non-cutting nose) with a flat surface on the safe end (see figs. 1-2, 1a-1b, such that portions of the tip end 24b are flat), wherein the flat cutting surface and the flat surface on the safe end meet at an angle (see annotated figure), wherein the safe end non-cutting tip has a width from 0.35mm to 0.7 mm (see par. 31 regarding the diameter of shaft and apex which includes the claimed range) and a length from 0.35-7mm (see par. 29, such that the length of the entire working portion 16 is .25-10 mm, including the non-cutting tip, which includes lengths within the claimed ranges).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Senia teaches the flat cutting surface and the flat surface on the safe end meet at an angle, however, does not teach the angle is 157-177, however, it is noted that the angle is greater than 90 and less than 180 and that the angle can vary (see the difference in the angle between the two embodiments). As disclosed in the applicant’s specification, the applicant discusses these ranges as preferred and does not discuss any unexpected results from these ranges and that they were obtained through routine experimentation. Therefore, it is noted that it would have been obvious to one having ordinary skill in the art to modify Senia to have the claimed ranges with respect to the angle of the flat cutting surface and the flat surface of the safe end in order to provide the desired results and to fit in the mouth as desired.  
With respect to claims 4-5, Senia teaches the invention as substantially claimed and discussed above including the flat cutting surface diverges in a straight plane form a central axis of the bur (see second annotated figure in which portion 24b diverges as claimed), however, does not specifically teach the angle is between 1.5-3.5 degrees or less than 3.5 degrees. It is noted that the amount the that cutting surface diverges from the axis is small (see annotated figure). As disclosed in the applicant’s specification, the applicant discusses this ranges as preferred and does not discuss any unexpected results from these ranges and that they were obtained through routine experimentation. Therefore, it is noted that it would have been obvious to one having ordinary skill in the art to modify Senia to have the claimed rage with respect to the amount the flat cutting surface diverges from the axis in order to provide the desired results and to fit in the mouth as desired.  

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roetzer et al. (2004/0081940) in view of Senia et al. (2002/0182565).
Roetzer teaches a dental bur comprising a flat cutting surface 110 and a safe end non-cutting tip 110 (par. 11, such that the tip is non-cutting) with a flat surface on the safe end (see fig. 11) wherein the flat cutting surface and the flat surface on the safe end meet at an angle (see annotated figure). Roetzer teaches the flat cutting surface and the flat surface on the safe end meet at an angle, however, does not teach the angle is 157-177, however, it is noted that the angle is greater than 90 and less than 180 and that the angle can vary (see the difference in the angle between the two embodiments). As disclosed in the applicant’s specification, the applicant discusses these ranges as preferred and does not discuss any unexpected results from these ranges and that they were obtained through routine experimentation. Therefore, it is noted that it would have been obvious to one having ordinary skill in the art to modify Roetzer to have the claimed ranges with respect to the angle of the flat cutting surface and the flat surface of the safe end in order to provide the desired results and to fit in the mouth as desired. Roetzer teaches the invention as substantially claimed and discussed above in detail, however, does not specifically teach the safe end non-cutting tip has a width from 0.35mm to 0.7mm and a length from 0.35 to 0.7 mm.
Senia teaches a dental bur comprising a flat cutting surface (edges 30a/b or 20a/28 on surface 22) and a safe end non-cutting tip 24b (see abstract regarding a non-cutting nose) with a flat surface on the safe end (see figs. 1-2, 1a-1b, such that portions of the tip end 24b are flat), wherein the flat cutting surface and the flat surface on the safe end meet at an angle (see annotated figure), wherein the safe end non-cutting tip has a width from 0.35mm to 0.7 mm (see par. 31 regarding the diameter of shaft and apex which includes the claimed range) and a length from 0.35-7mm (see par. 29, such that the length of the entire working portion 16 is .25-10 mm, including the non-cutting tip, which includes lengths within the claimed ranges). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the width and diameter of the safe non-cutting tip taught by Roetzer with the dimensions taught by Senia in order to provide the bur of the desired size to fit within the desired cavity. Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the width and diameter of the safe non-cutting tip taught by Roetzer with the dimensions taught by Senia since it has been held that were the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.07).
Roetzer further teaches with respect to claim 6, wherein the dental bur is a subgingival bur configured to trim a filling material below a gum tissue leaving no ledge (see annotated figure showing how the bur is capable of functioning as claimed). It is noted that as discussed in par. 2 the bur is useful in removing dental material from canals, therefore, the bur is of a size for being used as a subgingival bur, such that it would fit within the desired area of the mouth.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Response to Amendment
The declaration under 37 CFR 1.132 filed July 11, 2022 is insufficient to overcome the rejection of claims 1 and 4-5 based upon Senia as set forth in the last Office action because:  the applicant does not present any evidence as to the claimed range providing unexpected results or that the modification of Senia to be within the claimed range is not obvious. It is noted that points 1-14 the applicant is merely discussing the procedure and the desired use of the claimed bur; however, the applicant does not submit any evidence to overcome the current rejection and therefore, the applicant’s arguments and statements are not sufficient to overcome the rejection. The applicant further argues with respect to point 15, the prior art bur from which the claimed bur was developed from. Once again, no evidence directed towards the prior art that was used in the rejection has been presented and therefore, the applicant’s arguments and statements are not sufficient to overcome the rejection. Further in points 16-17, the applicant provides explanation as to how the claimed bur was developed. As argued by the applicant the desired angle for the safe non-cutting edge diverging from the axis was obtained through routine experimentation and that the desired angled as claimed was selected in order to provide the desired effects. As discussed in the MPEP 2144.07, it is noted that were the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. This is the case presented by the applicant in which the applicant discovered the optimum angle for the safe non-cutting edge diverging from the axis through routine experimentation. It is noted that the applicant does not present evidence that other angles outside the claimed range would not work or that the claimed range provides any unexpected results. Therefore, since no evidence directed towards the prior art that was used in the rejection has been presented the applicant’s arguments and statements are not sufficient to overcome the rejection.
In points 18-19, the applicant argues that same points with respect to the different angles not being taught by the prior art, however, once again, no evidence has been submitted to show that those angles provide unexpected results with that range and that they could not have been obtained through routine experimentation and therefor, the applicant’s arguments and statements are not sufficient to overcome the rejection. The applicant provides explanation that the desired angled was actually obtained through routine extermination as discussed above in detail. 
In points 20-21, the applicant argues that one having ordinary skill in the art would not have been able to arrive at the claimed invention by modifying Senia, however, it is noted that as claimed, Senia teaches the invention other than the angles and as discussed above in detail and as evidence by the applicant, those angles can be obtained through routine experimentation.
It is noted that a lot of the arguments presented by the applicant are arguing points that are not claimed and therefore moot. It is suggested that the applicant amend the claim to further claim the bur with respect to more functional language related to the structure to maybe overcome the current rejection.    
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art of Senia teaches a flexible endodontic reamer, however, it is noted that the claims are not directed towards any specific bur and therefore, the endodontic reamer of Senia reads on the claimed generic dental bur. Further it is noted that the limitation of a dental bur is only in the preamble and not the body of the claim and therefore, is given very little patentable weight.  
The applicant further argues that the prior art of Senia does not teach the claimed angle range of 157-177 degrees. It is noted that as discussed in the previous office action and above, the Senia does not teach the claimed angle, however, as discussed above in detail, the angle taught by Senia is large. This can be seen in the annaoted figures, such that angle is larger than 90 degrees, but less than 180 degrees. It is noted that it is not a straight line (i.e. 180 degrees) and not perpendicular (i.e. 90 degrees). It is further noted that Senia teaches the angle can be varied, such that each of the embodiment clearly shows different angles between the two parts (see annotated figures above for clarification). It is noted that the specification does not provide any detailed explanation of the claimed angles, such that they provide unexpected results. Further are admitted by the applicant in the declaration, the claimed angles were selected based upon routine experimentation (see detail discussion above with respect to the declaration). Therefore, as discussed above in detail, it would have been obvious to one having ordinary skill in the art to modify Senia to have the claimed angles since it has been held that were the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.07).
The applicant further argues that the prior art of Senia does not function as the bur of the claimed invention, however, it is noted the applicant has not claimed limitations directed towards how the bur functions with respect to claim 1 and therefore, the applicants arguments are moot.
The applicant further argues that Senia does not teach the limitations of new claim 6, however, the prior art of Senia is not being used to teach the new limitations, therefore, the applicant’s arguments are moot. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/8/2022